United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1764
Issued: February 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2012 appellant filed a timely appeal from a June 26, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her claim for continuation of pay
as untimely filed. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant’s claim for continuation of pay for her January 17, 2012
employment injury was timely filed.
On appeal appellant contends that she should have received continuation of pay as the
only thing she did incorrectly was not report her injury immediately.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the June 26, 2012 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 11, 2012 appellant, then a 47-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that she injured her left shoulder in the performance of duty
on January 17, 2012. The employing establishment indicated on the claim form that appellant
did not inform anyone of the injury until May 11, 2012.
Appellant submitted a May 13, 2012 statement from a witness who testified that he was
working with appellant on January 17, 2012 and saw a gate open and fall onto her shoulder and
head while they were caging up mail.
On June 26, 2012 OWCP accepted appellant’s claim for sprain of the shoulder and upper
arm, unspecified site left.
By decision dated June 26, 2012, OWCP denied appellant’s claim for continuation of pay
on the basis that she failed to report the January 17, 2012 employment injury on a form approved
by OWCP within 30 days.
LEGAL PRECEDENT
Section 8118 of FECA3 provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to traumatic injury with
his or her immediate supervisor on a form approved by the Secretary of Labor within the time
specified in section 8122(a)(2) of this title. Section 8122(a)(2) provides that written notice of
injury must be given as specified in section 8119. The latter section provides in part that notice
of injury shall be given in writing within 30 days after the injury.4 Claims that are timely under
section 8122 are not necessarily timely under section 8118(a). FECA authorizes continuation of
pay for an employee who has filed a valid claim for traumatic injury.5 Section 8118(a) makes
continuation of pay contingent on the filing of a written claim within 30 days of the injury.
When an injured employee makes no written claim for a period of wage loss within 30 days, he
or she is not entitled to continuation of pay, notwithstanding prompt notice of injury.6
In order to establish entitlement to continuation of pay, an employee must establish, on
the basis of reliable, probative and substantial evidence, that he or she was disabled as a result of
a traumatic employment injury. As part of this burden, he or she must furnish medical evidence
from a qualified physician who, based on a complete and accurate history, concludes that the

3

5 U.S.C. §§ 8101-8193; 5 U.S.C. § 8118.

4

Id. at § 8119(a), (c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

5

Id. at § 8118(a).

6

See P.R., Docket No. 08-2239 (issued June 2, 2009). See also W.W., 59 ECAB 533 (2008).

2

employee’s disability for specific periods was causally related to such injury.7 As used in FECA,
the term disability means incapacity because of an injury in employment to earn wages the
employee was receiving at the time of the injury.8 In other words, if an employee is unable to
perform the required duties of the job in which he or she was employed when injured, the
employee is disabled.9
ANALYSIS
On May 11, 2012 appellant filed a claim for a January 17, 2012 traumatic injury.
Because she did not file a claim within 30 days from the date of injury, the time specified in
section 8118(a) and 8122(a)(2) of FECA,10 she is not entitled to continuation of pay.
When an injured employee makes no written claim for a period of wage loss within 30
days, he or she is not entitled to continuation of pay, notwithstanding prompt notice of injury. A
May 13, 2012 witness statement fails to show that appellant provided notice of injury to her the
employing establishment. Moreover, oral notice is not determinative of whether she is entitled to
continuation of pay under section 8118(a).11
On appeal appellant contends that she should have received continuation of pay as the
only thing she did incorrectly was not report her injury immediately. In the case of William E.
Ostertag,12 the Board explained that the exceptional circumstances provision of section
8122(d)(3), which may excuse the untimely filing of an original claim for compensation under
section 8122(a) and (b), is not applicable to section 8118(a) which concerns a claim for
continuation of pay. Because FECA makes no provision for an exception to the time limitation
in section 8118(a), no exceptional or mitigating circumstance, including error by the employing
establishment, can entitle a claimant to continuation of pay who has not filed a written claim
within 30 days of the date of injury.13 Appellant did not submit written notice of injury on an

7

See Carol A. Dixon, 43 ECAB 1065 (1992); Virginia Mary Dunkle, 34 ECAB 1310 (1983). See Carol A. Lyles,
57 ECAB 265 (2005); 20 C.F.R. § 10.205(a) (to be eligible for continuation of pay, a person must: (1) have a
traumatic injury which is job related and the cause of the disability, and/or the cause of lost time due to the need for
medical examination and treatment; (2) file Form CA-1 within 30 days of the date of the injury; and (3) begin losing
time from work due to the traumatic injury within 45 days of the injury).
8

See K.H., Docket No. 10-965 (issued January 10, 2011). See also Marvin T. Schwartz, 48 ECAB 521 (1997).

9

Id.

10

5 U.S.C. §§ 8118(a), 8122(a)(2).

11

See J.M., Docket No. 09-1563 (issued February 26, 2010).

12

33 ECAB 1925 (1982).

13

See Laura L. Harrison, 52 ECAB 515 (2001). See also S.C., Docket No. 10-460 (issued January 26, 2011).

3

approved form until May 11, 2012, more than 30 days after the January 17, 2012 employment
injury, when she submitted a CA-1 form.14 Therefore, she is not entitled to continuation of pay.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s claim for continuation of pay for her January 17, 2012
employment injury was not timely filed.
ORDER
IT IS HEREBY ORDERED THAT the June 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See Robert E. Kimzey, 40 ECAB 762 (1989) where the Board found that, despite appellant’s contentions, inter
alia, that he attempted to notify the proper employing establishment officials to file a compensation claim and they
were unaware of the correct filing procedures, as no exceptional circumstances excuse timely filing for continuation
of pay, he did not file his claim within the applicable time frames. The Board noted that appellant’s narrative
notification did not comport with OWCP’s regulations setting forth the requirements for filing. Id. at 764 n.4. See
also 20 C.F.R. §§ 10.205(a) and 10.210(a).

4

